Diceinson, J.
The plaintiff recovered a verdict for being ejected, but without violence, from the caboose of a freight train upon which he had undertaken to travel over the defendant’s road. The court granted a new trial.
The plaintiff’s only right to travel on this train was derived from the fact that he had, and tendered inpayment of his fare, a thousand-mile ticket, upon which was indorsed the express condition that it should *204not be good for passage on freight trains. The plaintiff, by a writing subscribed by him, agreed to this condition, and declared that be accepted the ticket subject to the same. Subsequent to the purchase of this ticket the defendant issued an advertisement to the effect that passengers with tickets could ride on certain freight trains particularly designated, including this train. Upon the evidence the plaintiff was not entitled to recover. The express contract between the plaintiff and the defendant was not affected by the advertisement announcing that passengers “with tickets” might ride on this train. This was not an ordinary ticket, evidencing an unconditional contract for carriage. The general advertisement was not a waiver of the condition expressed in the special contract.
Order affirmed.